Case 1:19-cr-00903-KMW Document 35 Filed 09/08/20 Page 1 of 2
Case 1:19-cr-00903-KMW Document 34 Filed 09/04/20 Page 1 of 1

 

 

 

 

 

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
f as
USDCSDNY
David F Panos DOCUMENT | Southern District of New Yi He
Executive Director | ELECTRONICALLY. FLGED
and Attorney-in-Chief DOC #:
“STE FILED:_ 7/8 [2~ !
j

 

 

 

September 4, 2020

BY ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York

Five tiak Wor DOG MEMO ENDORSED

RE: United States v. Jorge Soto
19 Cr. 903 (KM W)

 

Honorable Judge Wood:

I write with the consent of the Government to request that the court adjourn the
September 11 status conference and schedule a change of plea hearing. Both parties are available
for a change of plea proceeding the week of September 21 (except 9/22) and September 28. As
noted, the Government consents to the adjournment. I am not available on September |1 due to a
conflicting proceeding before Judge Cote.

Mr. Soto consents to the exclusion of time under the Speedy Trial Act until the date of
the next hearing.

Thank you for your consideration of this matter.
The Counct Set aA corpo Aate, fe-
the next COM Fear nce , Ne Octo her Ill , Respectfully submitted,
A020, at F020 a.m. “IRL Court Arfera —A/
: ' Zawadi Baharany1
Vr change pm Te Magi Shas Court.

Assistant Federal Defender
(917) 612-2753

cc: | AUSA Daniel Nessim SO ORDERED: N.Y., N.Y. 4/¢] Zo

Iituatrr WH. ryt
KIMBA M. WOOD
U.S.D.J.
Case 1:19-cr-00903-KMW Document 35 Filed 09/08/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-V- : ORDER

 

JORGE SOTO, : 19 CR 903 (KMW)

Defendant.

KIMBA M. WOOD, District Judge:

The Court schedules a control date, for the next conference, on October 16, 2020, at 9:00
a.m.

Counsel for the defendant has requested an adjournment of the next pre-trial conference
scheduled for September 11, 2020, because the parties are in discussion about a possible
disposition short of trial.

The Court excludes the time from today until October 16, 2020, from the running of the
Speedy Trial Act clock pursuant to Title 18 U.S.C. § 3161(h)(7)(A). The Court finds that the
granting of such a continuance best serves the ends of justice and outweighs the best interest of
the public and the defendant in a speedy trial because the parties need this additional time to
discuss a disposition of this case short of trial.

Dated: New York, New York
September 8, 2020

lian wn. rth
KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
